Title: To Thomas Jefferson from John Monroe, 3 May 1801
From: Monroe, John
To: Jefferson, Thomas


               
                  Sir.
                  Staunton May 3d. 1801.
               
               Since my letter of the 30th. Ulto. I have recieved your friendly and obliging letter of the 25th. Apl. covering a commission for me as Atty. for the Western District of Virginia. The Office being in the line of my profession, renders it more agreeable to me; I shall not therefore hesitate in my acceptance of it.
               I will not trouble you with thanks, or professions; But by a Strict attention to the discharge of the duties of the office, and a Manly republican in independance of conduct; tell the world, & the enemies of civil liberty, that I am not altogether undeserving your confidence—
               I have remarked, that the late Administration have appointed printers of the laws of Congress in Different parts of this and the other States. Should you suppose the measure a proper one; and no person has, as yet, been appointed, I will take the liberty to mention Mr. John Mc.Arther, the Editor of a paper printed in this Town, stiled the Political Mirror. This Gentleman deserves much from the republicans. He has withstood both threats & entreaties from the opposite Faction, & some of the Military: and he has been injured much in the progress of his business by the insidious Slanders, propogated by the Monarchists. He is master of his business and will execute the work with neatness and correctness.—The continuance and support of this paper in this place I think necessary & usefull. But I fear without some such aid, as I now hint, Mr. Mc.Arther will not be able to prosecute the business.—
               If what I have said shall meet your own approbation I have no doubt you will do Justice to Mr. Mc.Arther by your conduct. Accept Sir my best Wishes for your happiness & Honor.
               
                  
                     J, Monroe
                  
               
            